DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/22/2021. In virtue of this communication, claims 1, 6, 7, 10 – 13, 17, 20 have been amended. Claims 1 – 20 are currently pending in the instant application.
Response to Argument
2.	Applicant's arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 5, 9 – 11, and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (hereinafter “Morgan”) (Pub # US 2012/0309420 A1) in view of Edge (Pub # US 2015/0024782 A1).
	Regarding claim 1, Morgan discloses a method comprising: 
receiving, by a user device (see 101 in Fig. 1), information, wherein the information comprises locations of a plurality of network devices (i.e., WiFi access points) within a communication range of the user device (see [0016], [0044] for a WiFi-enabled device communicates with WiFi access points (APs) within range of the WiFi-enabled device and accesses to obtain information from a Reference Database specifying a recorded location for each observed WiFi access points in a target area);

removing, by the user device and based on a portion of the plurality of signal strengths, the plurality of excluded network devices from the information (see Fig. 5, [0032], [0034], [0035], [0042], [0044], [0046], [0049] for removing bad data records of the suspect access points by using signal strengths); 
receiving, from the plurality of included network devices, network information; and determining, based on the network information, a location of the user device (see [0040] for the client positioning software receives signal beacons or probe responses from the 802.11 APs in range and calculates the geographic location of the device using characteristics from the received signal beacons or probe responses).
Morgan teaches the user device obtains information from the Reference Database.
 Morgan does not disclose specifically mapping information.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Morgan, and have the mapping information, as taught by Edge, thereby enable the mobile device to determine its current location, as discussed by Edge (see Edge, [0026]). The motivation would provide enhance location based services.
Regarding claim 10, Morgan discloses a method comprising: 
receiving, by a user device (see 101 in Figure 1), information, wherein the information comprises locations of a plurality of network devices (i.e., WiFi access points) within a communication range of the user device (see [0016], [0044] for a WiFi-enabled device communicates with WiFi access points (APs) within range of the WiFi-enabled device and accesses to obtain information from a Reference Database specifying a recorded location for each observed WiFi access points in a target area);
determining, by the user device and based on a plurality of signal strengths, a plurality of excluded network devices of the plurality of network devices within the communication range of the user device, and a plurality of included network devices of the plurality of network devices within the communication range of the user device (see 
removing, by the user device and based on a portion of the plurality of signal strengths, the plurality of excluded network devices from the information (see Fig. 5, [0032], [0034], [0035], [0042], [0044], [0046], [0049] for removing bad data records of the suspect access points based on signal strengths); 
determining, based on a signal strength of the plurality of signal strengths satisfying a signal strength threshold, a network device of the plurality of excluded network devices; and updating the information to associate the network device with the plurality of included network devices (see Fig. 5, [0039], [0044], [0054] – [0059] for newly found APs with good signal strength readings in the target area, and upload the data to the AP Reference Database  such that newly discovered APs can then be supplied to client devices for use in their location calculations, thus updating).
Morgan teaches the user device obtains information from the Reference Database.
 Morgan does not disclose specifically mapping information.
In an analogous art, Edge teaches mapping information (see Edge, [0026] for the location server sends location assistance data to the mobile device, see [0028] – [0030], 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Morgan, and have the mapping information, as taught by Edge, thereby enable the mobile device to determine its current location, as discussed by Edge (see Edge, [0026]). The motivation would provide enhance location based services.
Regarding claims 2, 3, 15, and 16, Morgan in view of Edge disclose wherein determining the plurality of excluded network devices comprises determining that a respective signal strength of the plurality of signal strengths associated with each excluded network device of the plurality of excluded network devices does not satisfy a signal strength threshold; and wherein determining the plurality of excluded network devices comprises determining that a respective signal strength of the plurality of signal strengths associated with each included network device of the plurality of included network devices satisfies a signal strength threshold (see Morgan, Fig. 5, Fig. 6, [0016], [0042], [0043], [0046] - [0052]).
Regarding claims 4 and 17, Morgan in view of Edge disclose wherein the user device comprises an Internet of Things device, and wherein the plurality of network devicesAtlanta #3317675 v12ATTORNEY DOCKET NO. 26141.0321U2 APPLICATION NO.: 16/820,260comprise at least on
Regarding claims 5 and 18, Morgan in view of Edge disclose wherein receiving the mapping information comprises receiving the mapping information from a gateway device via a periodic transmission associated with the gateway device (see Morgan, [0037] for a device centric WPS client device periodically connects to the central location AP Reference Database to download the latest AP data, and see Edge, Fig. 1, [0026] – [0030], [0035] for the Location server send mapping information to the mobile device, thereby enable the mobile device to determine its current location, as discussed by Edge (see Edge, [0026]). The motivation would provide enhance location based services).
Regarding claims 9 and 19, Morgan in view of Edge disclose wherein the respective location of each network device of the plurality of network devices comprises latitude and longitude coordinates of the respective network device of the plurality of network devices (see Morgan, Fig. 5, [0052]).
Regarding claim 11, Morgan in view of Edge disclose receiving, from the plurality of included network devices, network information; and determining, based on the network information, a location of the user device (see Morgan, [0040] for the client positioning software receives signal beacons or probe responses from the 802.11 APs in range and calculates the geographic location of the device using characteristics from the received signal beacons or probe responses).
Regarding claim 14, Morgan in view of Edge disclose wherein the network information comprises a respective received signal strength indication (RSSI) (i.e., RSS 
Regarding claim 20, Morgan discloses a method comprising:
determining, by a gateway device (see 205 in Fig. 3), device location information, wherein the device location information comprises locations of a plurality of network devices within a geographical area (see Fig.1, [0016], [0044] for from a Reference Database specifying a recorded location for each observed WiFi AP in the target area); 
determining, based on the device location information and a communication range of the user device, information, wherein the information indicates at least on
sending, to the user device, the information, wherein the information causes the user device to determine a location of the user device (see [0040], [0059] for supplied WiFi APs with associated characteristics to client devices for use in their location calculations.
Morgan teaches the user device within a communication range of the gateway device and obtains information from the Reference Database (see Fig. 3, Fig. 4).
 Morgan does not disclose specifically determining a user device within a communication range of the gateway device and mapping information.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Morgan, and have determining a user device within a communication range of the gateway device and the mapping information, as taught by Edge, thereby enable the mobile device to determine its current location, as discussed by Edge (see Edge, [0026]). The motivation would provide enhance location based services.
5.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (hereinafter “Morgan”) (Pub # US 2012/0309420 A1) in view of Edge (Pub # US 2015/0024782 A1) as applied to claims 1 and 10 above, and further in view of Gunasekara et al. (hereinafter “Gunasekara”) (Pub # US 2017/0257750 A1).
Regarding claims 6 and 12, Morgan in view of Edge disclose wherein the network information comprises at least one characteristic associated with at least one packet sent by each network device of the plurality of included network devices (see Morgan, [0040] for the client positioning software receives signal beacons or probe 
Morgan in view of Edge do not disclose that characteristic is data rate.
In an analogous art, Gunasekara teaches the characteristic is data rate (see Gunasekara, [0084], [0114], [0166] for characteristics of the connection(s) offered such as capability information, supported data rates, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Morgan/Edge, and have data rate included in beacons broadcast by APs, thereby allows the device to determine which one to connect to, as discussed by Gunasekara (see Gunasekara, [0114]). The motivation would provide enhance access network between a client device and an AP.
Allowable Subject Matter
6.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645